United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald L. St. Pierre, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1
Issued: July 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2011 appellant, through her attorney, filed a timely appeal from a
September 8, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s wage-loss compensation
benefits effective August 28, 2011 on the grounds that she no longer had any residuals or
disability causally related to her accepted employment-related injuries.
FACTUAL HISTORY
On February 7, 1998 appellant, then a 32-year-old mail carrier, filed a traumatic injury
claim alleging that on February 5, 1998 she sustained injuries to her tailbone and left side
1

5 U.S.C. § 8101 et seq.

buttocks when she fell down icy stairs at work. OWCP accepted her claim for contusion of
coccyx and sacrum and thoracic or lumbosacral neuritis.2 Appellant stopped work on
February 6, 1998 and returned to limited duty on February 22, 1999. She stopped work again on
September 1, 1999. OWCP accepted that appellant sustained a recurrence of her injury on
December 5, 2001. Appellant was referred to vocational rehabilitation and returned to private
employment on October 20, 2009. She stopped work on June 13, 2010 and was placed back on
disability compensation.
In a July 14, 2010 report, Dr. Kay A. Ficht, a Board-certified internist, stated that in
February 1998 appellant suffered from a complicated hip and back injury while performing her
duties as a mail carrier. Appellant returned to work but was not able to continue her job as of
June 13, 2010 due to her recurrent and persistent back pain. Dr. Ficht reported that appellant had
been disabled from work since June 13, 2010.
On November 16, 2010 OWCP referred appellant, together with a statement of accepted
facts, to Dr. Donald J. Thomson, a Board-certified neurologist, for a second-opinion medical
examination. In a December 14, 2010 report, Dr. Thomson provided an accurate history of
injury that on February 5, 1998 she slipped and fell down concrete steps while delivering mail
and experienced pain in her low back, right hip and right flank. Appellant continued to complain
of pain localized in the middle and right side of her low back, some pain in her left hip and
abdominal pain in the area of the epigastrium. Dr. Thomson reviewed her records and conducted
a neurological examination. He did not observe any bruits over the orbits or the carotid arteries
and noted that appellant’s neck was supple and had full range of motion. Straight leg raise tests
of both legs were to 70 degrees and bent straight leg raise tests of both legs revealed her pain
across the low back, right groin and right buttock. Examination of appellant’s cranial nerves
revealed normal optic discs, no facial weakness, intact sense of smell and normal retinal
vasculature. Dr. Thomson explained that she had apparent limitation of range of motion of the
low back and dullness over the right face, scalp, neck and upper extremity. He reported that the
rest of the neurological examination was normal. Dr. Thomson stated that there were no
objective findings of nervous system injury or disease and no magnetic resonance imaging
(MRI) scan findings of traumatic injury. He opined that there was no evidence of appellant’s
work-related injury and that it was unclear when the residuals resolved. Dr. Thomson reported
that her lumbosacral MRI scan studies revealed nonwork-related mild degenerative changes and
concluded that she had reached maximum medical improvement. In an attached work capacity
evaluation, he authorized appellant to work full time and limited her to one hour of twisting,
bending and stooping and pushing, pulling and lifting up to 20 pounds.
On March 28, 2011 OWCP found that a conflict of medical opinion existed between
Dr. Ficht, appellant’s treating physician, and Dr. Thomson, the second-opinion examiner,
regarding whether appellant continued to suffer residuals of her work-related injuries and
whether she was capable of returning to work. It referred appellant to Dr. Joe Ordia, a Boardcertified neurological surgeon, for an impartial medical examination (IME).

2

OWCP also accepted that appellant sustained a recurrence on December 31, 1998.

2

In a May 24, 2011 report, Dr. Ordia provided an accurate history of injury regarding the
February 5, 1998 work-related injury and noted appellant’s complaints of lower back to right hip
and groin pain. He reviewed her history and pointed out that a January 26, 1999 MRI scan
examination of the lumbar spine revealed degenerative disc changes at L5-S1 with loss of signal
and small central bulge. Upon examination of her lower extremities, Dr. Ordia did not observe
any ankle edema, cyanosis, erythema, swelling or temperature changes. Appellant’s trochanteric
bursa was nontender on the right and left. She also had normal muscle tone in all four
extremities and walked with a normal gait. Dr. Ordia observed decreased perception on the right
side on light touch and pin prick testing. Examination of the spine revealed no deformity,
tenderness, sacroiliac joint tenderness or paraspinal muscle spasm. Active range of motion was
limited to 60 degrees in forward flexion and 20 degrees in extension. Straight leg raise test was
to 90 degrees. Dr. Ordia stated that appellant’s subjective complaints were not supported by
objective findings as the MRI scan did not show nerve compression. He concluded that, based
on the objective findings and records reviewed, appellant did not suffer any residuals of the
February 5, 1998 work-related injury and did not suffer from any other work-related conditions.
Dr. Ordia opined that her injuries resolved on or about July 1999 since 70 percent of soft tissue
spinal complaints resolve in two to three weeks and 90 percent resolve in six weeks. He
authorized appellant to return to work and stated that any back pain she experienced resulted
from her preexisting, nonwork-related degeneration of lumbosacral intervertebral disc. In an
attached work capacity evaluation, Dr. Ordia authorized her to work full time with breaks and
limited her to four hours of reaching about her shoulders and operating a motor vehicle and one
hour of pushing, pulling and lifting up to 10 pounds.
On July 11, 2011 OWCP issued a notice of proposed termination of appellant’s wage-loss
and disability compensation based on Dr. Ordia’s IME report. It found that Dr. Ordia’s report
established that appellant no longer had any disability or suffered residuals of her accepted
February 5, 1998 injuries. Appellant was advised that she had 30 days to submit additional
evidence in response to the proposed termination.
In a July 20, 2011 letter, appellant’s counsel objected to the proposed termination of her
benefits and requested a hearing. He objected to Dr. Ordia’s findings in his referee examination
and pointed out that appellant had received workers’ compensation benefits for over 13 years and
had ample medical evidence from treating physicians over the years to support her ongoing
disability. Appellant’s counsel stated that Dr. Ordia’s report was questionable in light of the
objective evidence of disability and prior medical reports.
Appellant submitted various reports and examination notes from Dr. Ficht regarding her
medical treatment from 2004 to 2011. Dr. Ficht noted appellant’s complaints of back, right hip
and right buttock pain since the February 1998 work-related injury and described the medical
treatment she received. She diagnosed chronic pain syndrome and low back pain. Dr. Ficht
reported that appellant’s conditions had not resolved since 1998 and that she was not able to
perform the job she held at the time of injury.
By decision dated September 8, 2011, OWCP finalized appellant’s termination for
medical and wage-loss compensation benefits effective August 28, 2011 based on the IME report
of Dr. Ordia.

3

LEGAL PRECEDENT
According to FECA, once OWCP accepts a claim and pays compensation, it has the
burden of justifying termination or modification of an employee’s benefits.3 OWCP may not
terminate compensation without establishing that the disability had ceased or that it was no
longer related to the employment.4 Its burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.5 The
right to medical benefits for an accepted condition is not limited to the period of entitlement for
disability compensation.6 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which
require further medical treatment.7
ANALYSIS
OWCP accepted that on February 5, 1998 appellant sustained back and left side buttock
contusions and lumbosacral neuritis. Appellant received disability compensation and has not
returned to work since June 13, 2010. In a decision dated September 8, 2011, OWCP terminated
her compensation benefits based on the report of the IME, Dr. Ordia, who determined that her
employment-related conditions had resolved. The Board finds that OWCP properly terminated
appellant’s compensation benefits effective August 28, 2011 on the grounds that she no longer
had any residuals or disability causally related to her accepted employment-related injuries.
On March 28, 2011 OWCP found that a conflict of medical opinion existed between
appellant’s attending physician, Dr. Ficht, who determined that appellant was still disabled due
to her work-related injuries and Dr. Thomson, an OWCP referral physician, who found no
residuals or disability due to her work-related injuries. It referred appellant to Dr. Ordia to
resolve the conflict. In a May 24, 2011 report, Dr. Ordia provided an accurate history of injury
and reviewed her medical records. He noted that a January 26, 1999 MRI scan examination of
the lumbar spine revealed degenerative disc changes at L5-S1 with loss of signal and small
central buldge. Upon examination, Dr. Ordia observed no deformity, tenderness, sacroiliac joint
tenderness, or paraspinal muscle spasm of appellant’s spine. He reported that appellant’s
subjective complaints were not supported by objective findings. Dr. Ordia concluded that based
on the objective findings and records reviewed she did not suffer any residuals of her February 5,
1998 work-related injuries and did not suffer any other work-related conditions. He opined that
appellant’s work-related injuries resolved on or about July 1999 since 70 percent of soft tissue
spinal complaints resolved in two to three weeks and 90 percent resolve in six weeks. Dr. Ordia
3

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

Jason C. Armstrong, 40 ECAB 907 (1989); Charles E. Minnis, 40 ECAB 708 (1989); Vivien L. Minor, 37
ECAB 541 (1986).
5

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

6

A.P., Docket No. 08-1822 (issued August 5, 2009); T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB
677 (2005).
7

James F. Weikel, 54 ECAB 660 (2003); Pamela K. Guesford, 53 ECAB 727 (2002).

4

explained that any back pain appellant experienced resulted from a preexisting, nonwork-related
degeneration of her lumbosacral intervertebral disc and authorized her to return to work full time
with restrictions.
The Board finds that Dr. Ordia’s May 24, 2011 IME report is sufficiently detailed and
well reasoned to constitute the weight of the medical opinion evidence. Where there exists a
conflict of medical opinion and the case is referred to an impartial specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, is entitled to special weight.8 Dr. Ordia had full knowledge of
the relevant facts and reviewed appellant’s medical records. He conducted an examination and
concluded that appellant no longer suffered residuals or disability from her work-related injuries.
The Board finds that Dr. Ordia’s opinion, as set forth in the May 24, 2011 report, was found to
be probative and reliable evidence. Accordingly, Dr. Ordia’s opinion constituted the special
weight of evidence and is sufficient to justify OWCP’s termination of wage-loss and
compensation benefits for the accepted conditions.9
The Board further finds that the medical evidence submitted after Dr. Ordia’s IME report
was insufficient to overcome the weight of this report or to create another conflict in medical
evidence. Appellant submitted various reports by Dr. Ficht regarding her medical treatment
beginning in 2004. Because Dr. Ficht was on one side of the conflict which Dr. Ordia resolved,
the additional reports are insufficient to overcome the weight accorded Dr. Ordia’s report as the
IME or to create a new conflict.10 There is no other medical evidence contemporaneous with the
termination of appellant’s benefits which supports that she has any continuing residuals or
disability related to her accepted work-related injuries.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation and medical benefits effective August 28, 2011.

8

Solomon Polen, 51 ECAB 341 (2000).

9

See J.D., Docket No. 11-2008 (issued May 7, 2012).

10

Dorothy Sidwell, 41 ECAB 857 (1990).

5

ORDER
IT IS HEREBY ORDERED THAT the September 8, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

6

